Citation Nr: 0946628	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-11 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 
percent for degenerative joint disease status post lumbar 
laminectomy.  

2.  Entitlement to a separate compensable evaluation for 
numbness and pain of the left lower extremity.  

3.  Entitlement to a separate compensable evaluation for 
numbness and pain of the right lower extremity.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from May 1973 to December 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 40 percent 
evaluation for the Veteran's service-connected degenerative 
joint disease status post lumbar laminectomy and denied 
separate compensable evaluations for numbness and pain in the 
right and left lower extremities.  

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated April 2007, the Veteran 
indicated that he wanted to have a personal hearing before 
the Board in Washington, D.C.  The Veteran's hearing was 
scheduled for November 5, 2009.  However, in a May 2009 
personal statement, the Veteran indicated he wished to 
withdraw his hearing request.  See also an August 2009 
hearing withdrawal letter.  Thus, the Board finds that his 
hearing request has been withdrawn, and there is no hearing 
request pending at this time.  See 38 C.F.R. § 20.702(e) 
(2009).


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
this appeal, the Board received notification from the Veteran 
that he wanted to withdraw his appeal.  




CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2009).  

In September 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
indicating that he would like to withdraw his appeal 
regarding entitlement to an increased rating for his service-
connected degenerative joint disease status post lumbar 
laminectomy and entitlement to separate compensable 
evaluations for numbness and pain in the right and left lower 
extremities.  This was also reiterated by the Veteran's 
representative in a December 2009 statement.  The Board finds 
the Veteran has withdrawn all claims currently on appeal, and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal as to entitlement to an increased evaluation in 
excess of 40 percent for degenerative joint disease status 
post lumbar laminectomy is dismissed.  


The appeal as to entitlement to a separate compensable 
evaluation for numbness and pain of the left lower extremity 
is dismissed.  

The appeal as to entitlement to a separate compensable 
evaluation for numbness and pain of the right lower extremity 
is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


